DETAILED ACTION
1.       Applicants’ claims and remarks filed 7/6/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.  Information Disclosure Statement filed 5/11/2022 is acknowledged. 
WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
OBJECTION
4.            Claim 8 is objected to because of the following informalities: The recited term stifness should be stiffness.  Appropriate correction is required.

Claim Rejections- 35 USC § 103
5.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uzbelger Feldman (US 20210338819) in view of Kuhn et al. (US Patent 6,916, 484), Berde et al. (US Patent 6,426,339), Gozali et al. “Decreased post-operative pain using a sublingual injection of dexamethasone (8mg) in lower third molar surgery” and Macek et al. (US Patent 3,368,937),Feldman (US 20160354326) and Inghelbrech et al. (US 2014/0038996).
Uzbelger Feldman (US 20210338819) (hereinafter Feldman) disclose Local anesthetic solution for dental use (para 0003 and para 0016 and claim 37). Methods of delivering improved local anesthetic solution for dental use are disclosed (see Fig. 6, para 0053). The local anesthetic for dental use can have an aqueous form (water) (para 0076). The local anesthetic solution for dental use includes anesthetic (lidocaine) with bitterness suppressant  (dextrose) (Ex. 1 and claim 40). The composition is contained in a cartridge loaded into a syringe with needle (Fig 6-7 and claim 37). Feldman discloses that pain associated with dental treatment is typically managed through the injection of local anesthetics at the start of treatment (para 0004). With the availability of a wide variety of local anesthetics and techniques, it is possible to achieve clinically adequate pain control in almost all situations (para 0004). The compositions may additionally comprise agents such as vasoconstrictors (abstract).Feldman et al. disclose the vasoconstrictor as epinephrine (para 0029). Feldman discloses bitterness suppressants that can be sugar alcohols and sugars such as glucose (additive). Kuhn et al. (US Patent 6,916, 484) (hereinafter Kuhn et al.) disclose isotonizing agents are those such sugars and sugar alcohols such as glucose (claim 7). 
Feldman does not disclose steroid selected from hydrocortisone, prednisolone, methylprednisolone, triamcinolone, dexamethasone, betamethasone. 
Berde et al. (US Patent 6,426,339) (hereinafter Berde et al.) disclose the use of glucocorticosteroids in methods and formulations for prolonging and/or reactivating local anesthesia or local anesthesia previously induced by a local anesthetic agent (abstract). The anesthetic is, for example, lidocaine, bupivacaine, or any pharmaceutically acceptable art known anesthetic (col. 3, lines 5-20). A pharmaceutically acceptable glucocorticosteroid includes dexamethasone, betamethasone, prednisolone, methylprednisolone  ( col. 4, lines 28-39). 
Gozali et al. “Decreased post-operative pain using a sublingual injection of dexamethasone (8mg) in lower third molar surgery” (hereinafter Gozali et al.) disclose injection of dexamethasone both before and after surgery eased pain more effectively. Administration before incision (surgery) appears to have benefits, for example, significantly less pain and decreased rescue analgesic drug intake (see page 51 left column 1st full paragraph and 2nd full paragraph). 
Macek et al. (US Patent 3,368,937) (hereinafter Macek et al.) disclose injectable steroid solution containing local anesthetic and dexamethasone (col. 1 lines 15-20) for minimize pain and provide anti-inflammatory (col. 1 lines 20-24 and col. 2, lines 8-10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include a steroid such as dexamethasone in the dental treatment compositions of Feldman. One would have been motivated to do so to reduce pain which is the purpose of Feldman. 
The combined teachings of Feldman,  Kuhn et al., Berde et al. (US Patent 6,426,339), Gozali et al. and Macek et al. arrive at compositions that include anesthetics selected from lidocaine, mepivacaine, propitocaine, drugs selected from hydrocortisone, predinosolone, methylprednisolone, betamethasone, their esters and salts as well as additives selected from the group that includes isotonizing agents sodium chloride and glycerin, and thus it would necessarily follow that discomfort around the oral cavity such as numbness of lips, stiffness,  tingling, cold or itching would be reduced.
The claims have been amended to an injection solution “consisting of” and Feldman disclose inclusion of a bitterness suppressant which is for providing a solution that provides for diminished bitter taste (abstract). The bitterness suppressants include those such as stevia, aspartame, sucralose, and sucrose (para 017, 0021-0022). 
Feldman (US 20160354326) (hereinafter Feldman’326) disclose bitterness suppressants include those such as stevia, sugar alcohols, such as sucrose  and sodium chloride (paras 0021-0025,  0071 and 0074). 
Inghelbrech et al. (US 2014/0038996) (hereinafter Inghelbrech et al.) disclose that isotonizing agents or isotonifier may  include those such as lactose, glycerin sucrose sugar alcohols and sodium chloride (para 0152). Thus, sugars such as sucrose and sugar alcohols and glycerin and sodium chloride are not only recognized in the art as bitterness suppressants but also isotonizing agents.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one bitterness suppressant for another with a reasonable expectation of success that it would provide for bitterness suppressing properties. Although Feldman does not disclose as “isotonizing agent”, it is noted that products of identical composition cannot have mutually exclusive properties and Inghelbrech discloses these same ingredients are used as isotonizing agents. 

6.	Claims 10  is rejected under 35 U.S.C. 103 as being unpatentable over Uzbelger Feldman (US 20210338819) in view of Kuhn et al. (US Patent 6,916, 484), Berde et al. (US Patent 6,426,339), Gozali et al. “Decreased post-operative pain using a sublingual injection of dexamethasone (8mg) in lower third molar surgery” and Macek et al. (US Patent 3,368,937),Feldman (US 20160354326) and Inghelbrech et al. (US 2014/0038996) as applied to claims 1-9 and 11 above, and further in view of Semnai et al. (US 20200268496).
The modified Feldman has been discussed supra and does not disclose the anesthetic injection solution is containing in a cartridge or  contained in a cartridge loaded into a syringe. 
Semnai et al. (US 20200268496) (hereinafter Semnai et al.) disclose an anesthetic delivery device which may be loaded with anesthetic using standard anesthetic cartridges and/or syringes,   thereby reducing costs associated with the use of the device (para 0008 Figs 1-2 and 4).Semnai et al. disclose advantages of the device which include improved control and positioning during use.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the anesthetic solution of Feldman be contained in a cartridge and/or loaded into a syringe. One would have been motivated to do so in view of Semnai et al. which disclose reducing the costs associated with the use of the device. And for allowing improved control during positioning and use.   

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uzbelger Feldman (US 20210338819) in view of Kuhn et al. (US Patent 6,916, 484), Berde et al. (US Patent 6,426,339), Gozali et al. “Decreased post-operative pain using a sublingual injection of dexamethasone (8mg) in lower third molar surgery” and Macek et al. (US Patent 3,368,937),Feldman (US 20160354326) and Inghelbrech et al. (US 2014/0038996) as applied to claims 1-9 and 11 above, and further in view of Chasin et al. (US 20030152637). 
The modified Feldman has been discussed supra and does not disclose vasoconstrictors such as epinephrine. 
Chasin et al. (US 20030152637) (hereinafter Chasin et al.) disclose that locally acting vasoconstrictive agents also provide effective augmentation of local anesthesia that may be superior to that provided by immediate release vasoconstrictive agents. Chasin et al. disclose is believed that controlled release vasoconstrictor agents provide a controlled and non-toxic vasoconstrictor activity that reduces the rate of local anesthetic washout from the treated tissue area to prolong the presence of effective concentrations of local anesthetic in the tissue. It is known to the art that vasoconstrictors, e.g., epinephrine, prolong local anesthetic activity for, at best, about 1 hour (para 0207). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include vasoconstrictive agents such as epinephrine in the anesthetic formulation of Feldman. One would have been motivated to do so for the purpose of prolonging anesthetic activity. 

RESPOSNE TO ARGUMENTS
8.            Applicants’ arguments have been fully considered and are moot in view of the new grounds of rejection as necessitated by amendment. Applicants have amended the anesthetic injection solution to “consisting of” however, Feldman disclose ingredients that include bitterness suppressants but are also recognized in the art as having  isotonizing properties. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. 
CONCLUSION 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615